USCA11 Case: 20-10253    Date Filed: 02/11/2021   Page: 1 of 3



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10253
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:19-cr-00090-RSB-CLR-1



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

CHASE DAVIS,

                                                     Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (February 11, 2021)

Before JORDAN, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10253        Date Filed: 02/11/2021     Page: 2 of 3



      Chase Davis appeals his conviction for arson, in violation of 18 U.S.C.

§ 844(i), for six small fires at his place of employment, the Gryphon Tea Room in

Savannah, Georgia. Davis argues the evidence presented at trial was not sufficient

to support that conviction. While he admits he went to the Gryphon in the hours

before the fire damage was found, he argues a broken side door showed that

someone else could have started the fires. He also argues that the government’s

theory that he was motivated by anger over a work dispute was contradicted by

testimony of his good mood during that same time frame.

      We review de novo whether sufficient evidence supports a conviction,

viewing the evidence in the light most favorable to the government and drawing all

reasonable factual inferences from the evidence in favor of the government.

United States v. Frank, 599 F.3d 1221, 1233 (11th Cir. 2010). Evidence is

sufficient if a reasonable trier of fact could find that it established guilt beyond a

reasonable doubt. United States v. Beckles, 565 F.3d 832, 840 (11th Cir. 2009). A

jury may choose among reasonable interpretations of the evidence, so the

government’s proof need not exclude every reasonable hypothesis of innocence.

See United States v. Jiminez, 564 F.3d 1280, 1285 (11th Cir. 2009).

      To prevail on an arson charge, the government must prove that the defendant

(1) maliciously damaged or destroyed, (2) by means of fire or an explosive, (3) a

building, vehicle, or other real or personal property used in interstate or foreign


                                            2
            USCA11 Case: 20-10253     Date Filed: 02/11/2021   Page: 3 of 3



commerce or in any activity affecting interstate or foreign commerce. 18 U.S.C.

§ 844(i).

      Viewed in the light most favorable to the government, the evidence

presented was sufficient to enable a jury to find Davis guilty beyond a reasonable

doubt. See Frank, 599 F.3d at 1233. The government established Davis’s possible

motive and opportunity for the arson. The government’s proof need not exclude

every reasonable hypothesis of innocence, so the jury was free to choose the

reasonable interpretation of the evidence that Davis was the person who set the

fires, rather than someone else who could have come through the broken side door.

See Jiminez, 564 F.3d at 1285. And a reasonable trier of fact could find that the

following evidence established Davis’s guilt beyond a reasonable doubt: testimony

about Davis’s repeated attempts to sabotage the restaurant through the canceling of

checks, reservations, and work shifts in the hours surrounding the fires; text

messages just hours before the fires that showed Davis’s anger about a work

decision; surveillance footage putting Davis at the scene around the time of

illumination in the windows at the Gryphon; and Davis’s incriminating written

statement to investigators. See Beckles, 565 F.3d at 840. Accordingly, we affirm

Davis’s conviction.

AFFIRMED.




                                          3